Citation Nr: 0919798	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran had active military service from June 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  

The Veteran also appealed the RO's October 2004 grant of 
service connection and assignment of a 30 percent schedular 
rating for post traumatic stress disorder.  After additional 
development was completed, the RO issued another rating 
decision in June 2006, which, in part, assigned an increased 
rating of 100 percent disabling for PTSD, effective from the 
date of claim.  This is the maximum rating and earliest 
possible effective date available; thus, as the full benefit 
sought has been granted with respect to the claim for an 
increased initial rating for PTSD, this claim is no longer 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).

It is noted that the August 2005 Statement of the Case and 
the June 2007 Supplemental Statement of the Case characterize 
the issues as entitlement to service connection for bilateral 
hearing loss and tinnitus, also claimed as a result of 
exposure to the herbicide Agent Orange.  However, as noted by 
the Veteran's accredited representative in the October 2007 
VA Form 646, Statement of Accredited Representative in 
Appealed Case, based on a review of the VA Form 9, Appeal to 
Board of Veterans' Appeals, and the Veteran's personal 
statements, the issues listed are incorrectly named.  The 
accredited representative points out that these statements 
"suggest that both the hearing loss and tinnitus make the 
argument that these disabilities were the direct result of 
exposure to loud noises while serving as a field artillery 
gunner in the Army."  Accordingly, the discussion below will 
address the claims for direct service connection for 
bilateral hearing loss and tinnitus.  Service connection for 
these disorders on a presumptive basis, for disability based 
on herbicides exposure, has not been appealed and will not be 
a subject of the decision herein.  


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran's right ear hearing loss is related to his active 
duty service.

2.  The competent evidence fails to demonstrate that the 
Veteran has left ear hearing loss disability by VA standards.

3.  The competent evidence fails to demonstrate that the 
Veteran's tinnitus is related to his active duty service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active duty service, and service connection may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Left ear hearing loss was not incurred in or aggravated 
by active duty service, and service connection may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in May 2004, prior to the rating decision on appeal, the RO 
advised the Veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The Veteran's service and VA treatment records as well as his 
written communications are in the file and he has been 
afforded a VA audiological examination in connection with his 
claim for service connection for hearing loss and tinnitus.  
As there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, with respect 
to each claim.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

Factual Background

The Veteran claims bilateral hearing loss.  As he is 
currently only diagnosed with hearing loss in the right ear, 
it is necessary to address each ear separately when 
determining eligibility for service connection for hearing 
loss.

The Veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss and tinnitus.  He specifically contends that his 
exposure to loud noises during his period of active duty 
service includes exposure to artillery and heavy equipment.  
He has also reported that he has had noise exposure as a coal 
mine worker; however, during this period of employment, he 
states that he wore hearing protection.  

With respect to the factual component of whether acoustic 
trauma was sustained in service, it is acknowledged that the 
April 2009 Written Brief Presentation on behalf of the 
Veteran argues that the Veteran has provided credible 
statements of his involvement in combat and, in an August 
2004 VA examination, the examiner indicated that the Veteran 
had hearing loss which began proximate to the time he was in 
service; thus, service connection for hearing loss should be 
granted.  In this regard, it is noted that this examination 
report merely notes the Veteran's history of noise exposure 
during military service and currently as a coal miner and 
includes a diagnosis of sensorineural hearing loss.  The 
August 2004 examination report does not include a finding 
that the Veteran's hearing loss is proximate to his period of 
military service.  

In this regard, it is noted that, in the case of any veteran 
who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).  

Although the Veteran's service medical records are negative 
for complaints or findings of hearing loss or tinnitus, the 
Board notes that he is a combat Veteran who has reported 
experiencing acoustic trauma during service.  Specifically, 
combat service was conceded by VA in connection with the 
Veteran's claim for service connection for PTSD, which has 
been granted.  It is also noted that his service records 
indicate that the Veteran served in an artillery company as a 
cannoneer while serving in Vietnam and stationed in Alabama.  
Thus, given his service history and consideration of the 
provisions of 38 U.S.C.A. § 1154(b), the Board find the 
Veteran's assertions of in-service acoustic trauma to be 
credible and concedes that he was likely exposed to loud 
noises during his military service.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).

It is important to recognize that 38 U.S.C.A. § 1154(b) does 
not establish service connection for a combat veteran; it 
merely relaxes the adjudicative evidentiary requirements for 
determining what happened in service.  Accepting the 
veteran's statement regarding an exposure to acoustic trauma 
during combat does not end the inquiry; the evidence must 
also establish a current hearing loss disability and a nexus 
between the current hearing loss disability and the combat 
injury.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); 
see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Post service records reflect that the Veteran's initial 
complaint of hearing loss and tinnitus was not until his 
March 2004 claim for service connection for these 
disabilities and the initial medical evidence of these 
disorders is not until August 2004, when his wife reported 
that he had poor hearing in connection with a medical health 
consultation.  In September 2004, the Veteran was seen for 
cerumen removal and assessment.  He was also seen for an 
audiological assessment in October 2004 when he reported 
history of noise exposure, to include artillery and heavy 
equipment during his military service and currently while 
working as a coal miner.  The examiner noted that pure tone 
audiometry indicated normal hearing through 2000 Hertz (Hz) 
sloping to a moderate sensorineural hearing loss between 3000 
and 8000 Hz bilaterally.  Speech reception thresholds were 
obtained at 10 decibels (dB) bilaterally and word 
discrimination scores were considered good at 92 percent.  
The examiner recommended face to face communication at close 
speaking distances.  No additional action was needed.  

The Veteran was afforded a VA examination in connection with 
his claims for bilateral hearing loss and tinnitus in July 
2006.  Upon review of the claims file, the examiner noted 
that no hearing evaluation for discharge was located; 
however, the Veteran's DD Form 214 (Reports of Separation 
from Active Duty) indicates that he was in artillery.  The 
Veteran reported that he served in artillery and was exposed 
to the firing of eight inch and 175 Howitzers without the use 
of ear protection.  He also reported working as a coal miner 
and being exposed to loud noise with ear protection after 
leaving the military.  The Veteran reported bilateral 
constant tinnitus since 1970 which has become more severe in 
the last few years.  The examiner commented that it is at 
least as likely as not that the Veteran's tinnitus is related 
to his hearing loss.  



On the authorized audiological evaluation in connection with 
the July 2006 examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
35
50
LEFT
0
5
10
25
35

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  The examiner noted that audiometric 
results suggest a moderate high frequency hearing loss in the 
right ear and a normal hearing acuity in the left ear.  The 
examiner further noted that the test results were consistent 
with those obtained in October 2004.  No medical follow-up 
was indicated.  

Based on a review of the claims file, the examiner commented 
that the Veteran's hearing evaluation at induction was within 
normal limits and, because he was unable to locate the 
discharge hearing physical, without this piece of 
information, there is no way to determine whether hearing 
loss was incurred during the military without mere 
speculation.  The examiner concluded that the Veteran has a 
high frequency hearing loss which appears to be noise 
induced, the Veteran has a history of both military and 
occupational noise exposure, and there is not enough evidence 
in the claims file to determine the onset of the hearing 
loss.  

Right Ear Hearing Loss

The medical evidence of record reveals that there is a 
current diagnosis of a right ear hearing disability.  
According to the July 2006 VA audiological examination, the 
Veteran exhibited pure tone thresholds of 50 dB at 4000 Hz.  
Thus, the Board concludes that the Veteran has a current 
diagnosis of hearing loss in the right ear according to the 
definition of impaired hearing under 38 C.F.R. § 3.385 
(2008).

However, after a careful review of the record, the Board 
concludes that the competent evidence of record, however, 
does not demonstrate that the Veteran's right ear hearing 
loss is related to his military service.  

Hearing loss is not shown within one year of service 
discharge.  Therefore, presumptive service connection is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board observes that the July 2006 VA examiner concluded 
that there is not enough evidence in the claims file to 
determine the onset of the hearing loss and there is no way 
to determine whether hearing loss was incurred during the 
military without mere speculation.  

In this regard, the Board observes that entitlement to 
service connection may not be based on speculation or remote 
possibility.  Medical opinions that are speculative, general 
or inconclusive in nature cannot support a claim.  See 
38 C.F.R. § 3.102 (2007); see also Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative).

There is, in addition, no competent medical evidence shortly 
after the Veteran's period of active duty service which 
indicates that his right ear hearing acuity had diminished.  
The Veteran has not indicated that he had treatment for 
hearing problems since separation from service and made no 
mention of hearing problems until August 2004 in connection 
with VA medical consultation.  The Board notes that the 
Veteran has reported post-service noise exposure while 
working in coal mines and has stated he used hearing 
protection.  

In addition to a lack of competent evidence providing any 
link between the Veteran's right ear hearing loss and his 
military service, the Board finds that the approximately 
thirty-three year lapse in time between the Veteran's active 
duty service and the first complaints of hearing loss weighs 
against the his claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board observes that the Veteran is competent to describe 
the nature and extent of his in-service noise exposure, see 
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board notes that the Veteran's service 
in an artillery company as a cannoneer in Vietnam and Alabama 
would have exposed him to noise.  Therefore, the Board may 
accept the Veteran's claim regarding the occurrence of 
exposure to acoustic trauma in service.  However, the Board 
notes that such evidence is not sufficient to demonstrate 
hearing loss.

Finally, while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

Therefore, while the Board acknowledges that the Veteran is 
currently diagnosed with right ear hearing loss, there is no 
indication of right ear hearing loss during service.  In 
addition, after considering the length of time between 
service and post- service complaints of hearing loss, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for right ear 
hearing loss.  Accordingly, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Left Ear Hearing Loss

The medical evidence of record reveals that there is no 
current diagnosis of a left ear hearing disability. According 
to the July 2006 VA audiological examination, the Veteran 
does not have auditory threshold of 40 decibels (dB) or 
greater in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz (Hz); he does not have auditory thresholds of 26 
decibels or greater for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz, and his speech 
recognition scores using the Maryland CNC Test are 96 
percent, bilaterally.  Thus, it is clear that the Veteran's 
hearing loss in his left ear does not meet the definition of 
impaired hearing under 38 C.F.R. § 3.385 (2008).

Without a diagnosis of hearing loss that meets the minimum 
impairment to constitute a disability, the Board cannot grant 
service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

With respect to the Veteran's claim for left ear hearing 
loss, the Board finds that there is no competent evidence of 
any current disability.  In this regard, the Veteran has not 
submitted any evidence which demonstrates left ear hearing 
loss in accordance with 38 C.F.R. § 3.385.  Moreover, the 
July 2006 VA examiner states that the Veteran has normal 
hearing acuity in the left ear.  The Board acknowledges the 
Veteran's claim of bilateral hearing loss; however, absent 
any objective medical evidence of a left ear hearing loss 
disability, and competent evidence that he does not have left 
ear hearing loss disability for VA purposes, the Board finds 
that a preponderance of the evidence is against service 
connection for left ear hearing loss.  See Brammer, supra.  
See also Espiritu, supra.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b) (2008), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



Tinnitus

In addition to bilateral hearing loss, the Veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  He contends 
that he first experienced tinnitus in 1970 while in service.  
The Veteran currently claims constant bilateral tinnitus 
which has become more severe in the last few years.  However, 
after careful consideration of the evidence of record, the 
Board finds that a preponderance of the evidence is against 
awarding service connection for tinnitus.  The Board has 
already determined that the Veteran was exposed to acoustic 
trauma in service.  However, acoustic trauma sustained in 
service, in and of itself, is not considered a disability for 
VA purposes; i.e. warranting service connection or 
compensation.  The Veteran did not complain of tinnitus 
during service; hence, there is no evidence of a diagnosis, 
treatment, or complaint in his service treatment records.  
Thus, the more critical question turns upon whether claimed 
tinnitus is etiologically related to service.

With respect to the Veteran's claimed tinnitus, the Board 
acknowledges that he is currently diagnosed with tinnitus.  
However there is no indication that his current diagnosis can 
be related to his military service.  The Court has determined 
that, particularly with respect to claims for tinnitus, the 
Veteran is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Veteran's contentions, however, remain 
subject to a Board analysis of credibility.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the reasons 
discussed below, the Board finds that the Veteran's 
assertions regarding the chronicity and continuity of 
tinnitus since service are not shown to be credible.

Initially, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2008).  
The Veteran's service treatment records do not indicate that 
he made any complaints of tinnitus while on active duty and 
there is no competent post service evidence of tinnitus until 
an October 2004 report of VA audiological assessment 
(approximately thirty-three years after discharge from active 
duty service).  After considering all the above, the Board 
finds that there is no independent or contemporaneous record 
of tinnitus having been incurred in service or for many years 
thereafter.  This gap in the evidentiary record preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

With regard to the nearly thirty-three year evidentiary gap 
in this case between active service and the earliest 
contemporaneous evidence of tinnitus, the Board notes that it 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the maladies at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  This absence of contemporaneous evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (2008) 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the Veteran.  
Rather, the competent evidence of record preponderates 
against a finding that the Veteran has tinnitus related to 
service or any incident thereof, and 


accordingly service connection for tinnitus must be denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2008).  As a 
preponderance of the evidence is against the Veteran's claim 
of service connection for tinnitus, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


